In an action for divorce, plaintiff appeals from a judgment of the Supreme Court, Queens County, dated September 22, 1975, which, after a nonjury trial, inter alia, dismissed the various causes of action and made provision for child support. Judgment modified, on the facts, without costs or disbursements, by reducing the award of child support to the sum of $25 per week for each child. As so modified, judgment affirmed. Special Term properly exercised its discretion in dismissing the action claiming cruel and inhuman treatment in connection with this 18-year marriage (cf. Hessen v Hessen, 33 NY2d 406). However, the child support award was excessive to the extent indicated herein. Latham, Acting P. J., Hargett, Damiani, Rabin and Hawkins, JJ., concur.